EXHIBIT 10.25

 

2005 – JIM CONTARDI (“YOU” OR “YOUR”) SALES COMPENSATION PLAN (THE “PLAN”)

 

1. PLAN OBJECTIVES

 

  1. Provide compensation that stimulates desired sales activities that will
directly affect the growth and profitability of Entrust.

 

  2. Offer a competitive total compensation package that facilitates Your
retention.

 

  3. Provide You with a strong financial incentive for sales quota achievement,
including significant upside potential, clearly communicating a
pay-for-performance orientation.

 

  4. Provide You with a consistent and easy to understand approach that is
simple to administer, and provides flexibility for future modifications.

 

2. PLAN SUMMARY

 

Subject to this Plan, You will receive the commission payments that are
described in Schedule A to this Plan.

 

3. GENERAL RULES REGARDING COMMISSIONS

 

  •   All references to currency in this Plan are in US dollars.

 

  •   This Plan applies only to commissionable activity in 2005. To be eligible
for commissions under this Plan, You need to sign and return this Plan on or
before March 8, 2005. This Plan replaces and supercedes all of Your prior
commission plans with Entrust concerning 2005.

 

  •   While commission payment in respect of a transaction is made on Recognized
Product Revenue, commissions are not earned until payment is collected from the
customer. If payment is not timely made by a customer, then Entrust will be
entitled to set off such commissions against future commissions or other
payments due to You or demand repayment by You.

 

  •   Commissions will normally be paid within 45 days following the end of
quarter.

 

  •   You need to report any potential error within 90 days of receipt of the
relevant statement or payment, whichever is later, failing which the commissions
will be deemed to be properly paid and Entrust will not be required to make any
adjustment.

 

  •   Notwithstanding anything to the contrary in this Plan, You must be
Actively Employed by Entrust at the time the commission associated with such
sale or license is recognized as revenue to be entitled to payment on that
revenue. You are not entitled to receive any commissions or Bonus for any
revenue recognized by Entrust after You cease to be Actively Employed by
Entrust.

 

  •   You are “Actively Employed” if You have not given notice to Entrust of
Your resignation or intent to resign, and You have not received from Entrust
written notice of termination of Your employment (regardless of the sufficiency
of any such Notice of Termination). “Notice of Termination” means the amount of
notice of termination, severance, or pay in lieu of notice, if any, provided to
You. You cease to be Actively Employed by Entrust as of the date (i) that
Entrust receives notice of resignation or intent to resign, or (ii) that Entrust
provides written notice to You of Your termination (regardless of the
sufficiency of any such Notice of Termination).

 

  •  

If at the time that You cease to be Actively Employed by Entrust, commissions
have been paid to You and the corresponding revenue has not been recognized and
collected by Entrust, then such commissions and/or sales bonuses shall be deemed
to have been overpaid (“Commission Overpayments”). Any payments that may be due
to You, including, but not limited to, commissions, recoverable draws, salaries,
bonuses, termination payments, severance payments, payments in lieu of notice,
and/or expense reimbursements, may be withheld and set off against Commission
Overpayments. Any Commission Overpayments remaining after any such set offs
shall be due and payable by You to Entrust as of the date that You ceased to be
Actively Employed by Entrust. However, Entrust may withhold any commissions
and/or bonus that may be due upon You ceasing to be Actively Employed by Entrust
for up to one hundred and twenty (120) days after such cessation date to allow
Entrust to make any necessary adjustments to Your commissions due to changes in
any previously recognized sale or license that may occur after You ceased to be
Actively Employed by Entrust. Entrust may further withhold commissions until You
has submitted to Entrust a summary of all business expenses for which You are
seeking



--------------------------------------------------------------------------------

reimbursement, and proof that all outstanding charges on any corporate credit
cards have been paid. Entrust may also deduct from any commissions that may be
owing to You any charges for expenses that have been charged against corporate
credit cards and that have not been paid by You.

 

  •   The Compensation Committee (CC) shall be responsible for the
implementation and ongoing administration of this Plan. Any questions arising
from the administration or interpretation of this Plan are subject to the sole
and final determination of the CC. In particular, the CC will interpret what
constitutes revenue recognition, what constitutes standard sales practices, and
what constitutes Recognized Product Revenue. You expressly acknowledge that the
CC may refuse to include in commission calculations for any revenue recognized
for the sale that does not conform to Entrust standard sales practice. For
example, the CC may not pay commissions on transactions with non-standard
pricing or unusual terms and conditions which have not been approved by the CEO
of Entrust. Additionally, You expressly acknowledge that if for any reason the
gross product margins fall below the Margin set out in Schedule B in any
calendar quarter, the Recognized Product Revenue will be reduced based upon the
third party expense increase in the discretion of the CC. In order to help You
with interpretation of this Plan, the CC may from time to time issue short
interpretation bulletins.

 

  •   In the discretion of the CC, the Targets and Thresholds set out in
Schedule A are subject to increase based upon merger and acquisition events that
occur during 2005, to the extent that such merger and acquisition events
increase the Recognized Product Revenue.

 

  •   The CC may amend or discontinue this Plan at any time with respect to
future incentives or awards through notice to You; however, any incentives or
awards earned up to the date of modification or termination will be distributed
in accordance with the Plan provisions at the time they were earned. To be
binding on Entrust, an amendment must be in a document signed by the CEO of
Entrust.

 

  •   Nothing in the Plan shall be interpreted as giving You the right to be
retained as an employee of the Company, or of limiting the Company’s rights to
control or terminate Your employment at any time in the course of its business.

 

  •   The terms of this Plan will be governed by the laws of the State of Texas.
If any provision of this Plan is held by a court of competent jurisdiction to be
illegal, invalid or unenforceable, the remaining provisions shall remain in full
force and effect.

 

The undersigned has read and agrees to be bound by this Plan. The undersigned
agrees that this Plan will be part of his employment relationship with Entrust.
The undersigned acknowledges that sales plans are common practice in the
software industry and it is common practice to modify sales plans from time to
time. Finally, the undersigned acknowledges that he or she has had an
opportunity to review this plan with a lawyer.

 

/s/ Jim Contardi

--------------------------------------------------------------------------------

 

/s/ F William Conner

--------------------------------------------------------------------------------

Jim Contardi

 

F William Conner

Chairman and Chief Executive Officer, Entrust, Inc.

7 MAR 05

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

Date